Exhibit 10.2

JOINDER TO CREDIT AGREEMENT

THIS JOINDER TO CREDIT AGREEMENT (this “Agreement”), dated as of April 29, 2014,
by and among CHP PARTNERS, LP, a Delaware limited partnership (“CHP”), CNL
HEALTHCARE PROPERTIES, INC., a Maryland corporation (“CNL HP”) (CHP and CNL HP
are individually referred to herein as a “Borrower” and collectively as
“Borrowers”), each lender from time to time party hereto (collectively,
“Lenders” and individually, a “Lender”), and KEYBANK NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent.

BACKGROUND

A. Borrowers, the Lenders and Administrative Agent are parties to that certain
Credit Agreement, dated as of August 19, 2013 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”).

B. Borrowers desire to increase the Commitment Amount by $35,000,000 pursuant to
the terms of the Credit Agreement (the “Revolver Increase”) such that the
Commitment Amount shall hereafter be $275,000,000.00 for all purposes.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1. DEFINED TERMS. Unless otherwise defined herein, all capitalized terms
used herein shall have the meanings given to them in the Credit Agreement.

SECTION 2. JOINDER AND COMMITMENT INCREASE.

(a) Certain financial institutions that were not previously Lenders but that are
signatory hereto (each, an “Additional Lender”) agree to join the Credit
Agreement as a “Lender” and to be bound by the terms and conditions of the
Credit Agreement. Pursuant to the Credit Agreement, the amount set forth
opposite each Lender’s name on Schedule I of the Credit Agreement is deemed
amended and replaced with the amount set forth opposite such Lender’s name on
Schedule I attached hereto, and a new row is added to the Schedule I for each
Additional Lender to read as set forth for each such Additional Lender on
Schedule I attached hereto, which schedule reflects the new Commitments after
giving effect to this clause.

(b) On the effective date hereof, each Additional Lender shall make available to
Administrative Agent such amounts in immediately available funds as
Administrative Agent shall determine, for the benefit of the Lenders that are
not Additional Lenders, are necessary in order to cause each Lender to hold its
Applicable Percentage (as shown on Schedule I attached hereto) (after giving
effect to the Revolver Increase and the application of such amounts to make
payments to such Lenders) of the Loans.



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES.

(a) Each Borrower represents and warrants that (i) it has full corporate (or
equivalent) power and authority to enter into this Agreement and perform its
obligations hereunder in accordance with the provisions hereof, (ii) this
Agreement has been duly authorized, executed and delivered by such Borrower and
(iii) this Agreement constitutes the legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
to the extent that such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or law).

(b) Each Borrower represents and warrants that (i) the representations and
warranties contained in the Credit Agreement and each of the other Loan
Documents are each true and correct in all material respects on and as of the
Revolver Increase Effective Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date, and (ii) no Event of Default
has occurred and is continuing.

SECTION 4. CONDITIONS TO EFFECTIVENESS. This Agreement and Revolver Increase
shall become effective on the first Business Day (the “Revolver Increase
Effective Date”) each of the following conditions precedent is satisfied:

(a) Execution and Delivery of Agreement. Administrative Agent (or its counsel)
shall have received from (A) each Additional Lender and (B) Borrowers either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to Administrative Agent (which may include
telecopy transmission of a signed signature page of this Amendment) that such
party has signed a counterpart of this Agreement.

(b) Notes. Borrowers shall have duly executed and delivered to Administrative
Agent the Notes payable to the order of each applicable Lender listed on
Schedule I hereto in the amount of their respective Commitments after giving
effect to this Agreement, all of which shall be in full force and effect.

(c) Secretary’s Certificates. Administrative Agent shall have received from each
Borrower a certificate, dated the effective date hereof, signed by the secretary
or any assistant secretary of such Borrower, as to the incumbency and signature
of the officers of each such Borrower executing this Agreement or any Note (in
form and substance reasonably satisfactory to Administrative Agent) and any
certificate or other document or instrument to be delivered pursuant hereto or
thereto by or on behalf of such Borrower, together with evidence of the
incumbency of such secretary or assistant secretary, and certifying as true and
correct, attached copies of all Organizational Documents of such Borrower and
the resolutions of such Borrower referred to in such certificate and all of the
foregoing (including each Organizational Document) shall be reasonably
satisfactory to Administrative Agent.

(d) Fees. Borrowers shall have paid, without duplication of amounts described in
Section 5(a) below, such fees to Administrative Agent for distribution to the
Additional Lenders as previously agreed by Borrowers and Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

(e) Representations and Warranties. The representations and warranties contained
in this Agreement, the Credit Agreement and the other Loan Documents shall each
be true and correct in all material respects at and as of the effective date
hereof as though made on and as of the such effective date (except to the extent
such representations and warranties are expressly made as of a specified date in
which event such representations and warranties shall be true and correct in all
material respects as of such specified date).

(f) No Defaults. No Event of Default under the Credit Agreement shall have
occurred and be continuing.

SECTION 5. MISCELLANEOUS. The parties hereto hereby further agree as follows:

(a) Costs and Expenses. Company hereby agrees to pay all reasonable fees, costs
and expenses of Administrative Agent incurred in connection with the
negotiation, preparation and execution of this Agreement and the transactions
contemplated hereby.

(b) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Agreement.

(c) Headings. Headings used in this Agreement are for convenience of reference
only and shall not affect the construction of this Agreement.

(d) Integration. This Agreement and the Credit Agreement (as amended hereby)
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof.

(e) Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF OHIO, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE.

(f) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, Borrowers, Administrative Agent, the Lenders and their respective
successors and assigns; provided, however, that no Borrower may assign its
rights or obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent of the Lenders.

(g) Agreement; Waiver. The parties hereto agree and acknowledge that nothing
contained in this Agreement in any manner or respect limits or terminates any of
the provisions of the Credit Agreement or any of the other Loan Documents other
than as expressly set forth herein and further agree and acknowledge that the
Credit Agreement (as amended hereby) and each of the other Loan Documents remain
and continue in full force and effect and are hereby ratified and confirmed.

[Signature Pages Follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

CHP PARTNERS, LP, a Delaware limited partnership By:   CHP GP, LLC, a Delaware
limited liability company, General Partner   By:   CNL Healthcare Properties,
Inc., a Maryland corporation, Sole Member     By:  

/s/ Joshua J. Taube

      Joshua J. Taube, Senior Vice President CNL HEALTHCARE PROPERTIES, INC., a
Maryland corporation By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Senior Vice President

 

Borrower’s Signature Page to

Joinder to Revolving Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, a national banking association, as administrative
agent on behalf of itself and the Lenders By:  

/s/ John Hyland

Name:   John Hyland Title:   Closing Officer

 

Agent’s Signature Page to

Joinder to Revolving Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NA, a national banking association By:  

/s/ Rita Lai

Name:   Rita Lai Title:   Authorized Signer

 

JP Morgan Chase Bank’s Signature Page to

Joinder to Revolving Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable Percentage  

KeyBank National Association

   $ 45,000,000.00         16.3636363636 % 

Suntrust

   $ 45,000,000.00         16.3636363636 % 

JPMorgan Chase Bank, NA

   $ 35,000,000.00         12.7272727272 % 

Cadence Bank, NA

   $ 30,000,000.00         10.9090909091 % 

RBS

   $ 30,000,000.00         10.9090909091 % 

Fifth Third Bank

   $ 25,000,000.00         9.0909090909 % 

PNC Bank, National Association

   $ 25,000,000.00         9.0909090909 % 

Bank of America, N.A.

   $ 15,000,000.00         5.4545454545 % 

Comerica Bank

   $ 15,000,000.00         5.4545454545 % 

Seaside Bank

   $ 10,000,000.00         3.6363636364 % 

TOTAL

   $ 275,000,000.00         100.000000000 % 